
	

115 HR 5582 : Abuse Deterrent Access Act of 2018
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5582
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To direct the Secretary of Health and Human Services to conduct a study and submit a report on
			 barriers to accessing abuse-deterrent opioid formulations for individuals
			 enrolled in a plan under part C or D of the Medicare program.
	
	
 1.Short titleThis Act may be cited at the Abuse Deterrent Access Act of 2018. 2.Study on abuse-deterrent opioid formulations access barriers under Medicare (a)In generalNot later than on1e year after the date of the enactment of this Act, the Secretary of Health and Human Services shall conduct a study and submit to Congress a report on the adequacy of access to abuse-deterrent opioid formulations for individuals with chronic pain enrolled in an MA–PD plan under part C of title XVIII of the Social Security Act or a prescription drug plan under part D of such title of such Act, taking into account any barriers preventing such individuals from accessing such formulations under such MA–PD or part D plans, such as cost-sharing tiers, fail-first requirements, the price of such formulations, and prior authorization requirements.
 (b)Definition of abuse-Deterrent opioid formulationIn this section, the term abuse-deterrent opioid formulation means an opioid that is a prodrug or that has certain abuse-deterrent properties, such as physical or chemical barriers, agonist or antagonist combinations, aversion properties, delivery system mechanisms, or other features designed to prevent abuse of such opioid.
			
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
